GARTH, Circuit Judge,
concurring:
Although I concur in the result reached by the majority opinion, I write separately to emphasize my concerns with this case as it has been presented to us on appeal. The briefs, the oral argument, and, indeed, the supplementary submissions that we requested have done little to lessen the confusion reflected in the pleadings and the pretrial proceedings. Suffice to say, I, for one, have had substantial difficulty in identifying and separating out the various claims which the plaintiffs contend they have asserted. I have encountered even greater difficulty in understanding to which of the plaintiffs’ purported claims the defendants have replied.
It appears to me that pursuant to the Equal Pay Act, 29 U.S.C. § 206(d) (1982), the plaintiffs basically are claiming that although the male laborers and the female custodians perform essentially equivalent functions, they have been paid at differing rates. As a part of this claim, or perhaps as a second claim, the plaintiffs apparently allege that CSI, after it had eliminated the higher-paying laborer classification, had equalized all of its employees’ wages at the lower custodial rate, even though the work of both was essentially the same. In addition, the plaintiffs claim that CSI’s conduct at the Cedar Crest facility, violated an earlier decree to which CSI had consented in *160settlement of an equal pay action brought on behalf of CSI custodial workers at the Greater Pittsburgh International Airport.
In the context of the present record and in light of our disposition, I do not regard the “prior consent judgment” issue to be of great significance. However, contrary to the majority, I cannot agree that because CSI had entered into a consent judgment at the Pittsburgh Airport, that consent judgment is binding and applicable in the present case. Moreover, because I find it difficult to understand, let alone review, the plaintiffs’ claims as they have been presented to us, I would require that a new pretrial hearing be scheduled and a new pretrial order be entered. At the pretrial hearing, the plaintiffs should specify the particular claims which they are asserting so that the defendants can properly identify and address them.
On the basis of the instant record, it appears to me that one of the purported claims made by the plaintiffs — the one on which the district court granted summary judgment — may not be a separate and distinct claim at all. Rather, it appears to constitute no more than evidence supporting the basic claim asserted by the plaintiff that CSI, having assumed management of Cedar Crest where sex-based wage differentials existed between male laborers and female custodians, then eliminated the higher-paying laborer classification in order to equalize wages at the lower custodial rate. It may be, however, that I have misinterpreted the thrust of the plaintiffs’ pleading, and that the plaintiffs have asserted various other independent claims. If that is the case, then on remand, they will have an opportunity to set forth such contentions so that the defendants and the court may treat with each on the merits. This, in turn, will enable us to review effectively any rulings which may be appealed.
I.
The majority opinion holds that the prior consent decree extends to the present dispute because that decree prohibits CSI from discriminating “within any establishment” on the basis of sex. The majority seizes upon the phrase “within any establishment” to conclude that CSI’s consent to the decree thereby extends the decree’s operation to any establishment managed by CSI. The decree prohibits CSI from discriminating
within any establishment between employees on the basis of sex by paying wages to employees in such establishment at rates less than the rates paid to employees of the opposite sex in such establishment for equal work on jobs the performance of which requires equal skill, effort, and responsibility, and which are performed under similar working conditions.
This language, however, does no more than track, and indeed, repeat almost verbatim, the language of the Act which provides in pertinent part:
(d)(1) No employer having employees subject to any provisions of this section shall discriminate, within any establishment in which such employees are employed, between employees on the basis of sex by paying wages to employees in such establishment at a rate less than the rate at which he pays wages to employees of the opposite sex in such establishment for equal work on jobs the performance of which requires equal skill, effort, and responsibility, and which are performed under similar working conditions,
29 U.S.C. § 206(d)(1) (1982). The decree thus incorporates the Act’s most basic requirement that any wage disparity, in order to be actionable, must occur within a single establishment.
Contrary to the majority’s reading, I do not read the terms of the decree to extend automatically to all future operations of CSI. The consent decree was entered because of claimed sex-based wage discrimination in the wage rates paid male and female custodians at the Pittsburgh Airport, one of CSI’s service locations. The Secretary of Labor has interpreted the term “establishment” to mean a “distinct physical place of business” rather than “an *161entire business or enterprise.” See 29 C.F.R. § 800.108 (1983). Courts have generally upheld this interpretation. See, e.g., Gerlach v. Michigan Bell Telephone Co., 448 F.Supp. 1168 (E.D.Mich.1978) (upholding 29 C.F.R. § 800.108 and finding each individual local office of the telephone company was a separate “establishment” for purposes of the Act); but see Brennan v. N.J. Fields, Inc., 488 F.2d 443 (5th Cir. 1973) (where employer had more than 60 stores in retail chain and hiring and wage policies were subject to centralized control, it was not an abuse of discretion to enjoin the employer as a corporate defendant rather than to enter a limited injunction against individual stores found to be in violation of the Act).
In the absence of evidence that all CSI employees are centrally hired and assigned to places of employment whose rates of compensation are also centrally determined, see Brennan v. Goose Creek Consolidated Independent School District, 519 F.2d 53 (5th Cir.1975), I do not believe that the prior consent decree should be interpreted to embrace the Cedar Crest facility. Because claims of sexually motivated wage discrimination require a particularistic inquiry, I believe that plaintiffs should be required to prove the factual basis of their claims in the discrete operations of an employer, such as CSI, who engages in multiple activities. In my opinion, the fact that CSI discriminated in payments made to male and female custodians at the Pittsburgh Airport does little to establish whether CSI has discriminated in its practices at Cedar Crest. Clearly, the consent decree itself does not compel such a conclusion.
Moreover, even if one assumes the decree applies, the claim that CSI’s present conduct violates the decree fails to advance the resolution of the instant case, since the decree does no more than reiterate CSI’s primary obligations under the Act. However, even though the majority and I disagree as to the decree’s effect, in my opinion, little turns on the ultimate consequences of our disagreement, because the core of the parties’ dispute still must be resolved, i.e., did CSI discriminate in wages between male laborers and female custodians on the basis of sex.
II.
With respect to the Brobst plaintiffs’ substantive claims under the Act, I agree that summary judgment cannot properly be entered. I endorse the majority’s holding that the district court erroneously precluded the plaintiffs from pursuing their primary claim by granting CSI’s motion in limine, a motion whose effect was equivalent to granting summary judgment for CSI. I would simply add that neither the record before us nor the submissions of the parties have disclosed or developed any other claim with sufficient clarity to permit a determination that subsidiary claims of wage discrimination among custodians can be resolved separately from the primary claim of wage discrimination between custodians and laborers. Indeed, it appears to me that the other claims urged upon us by the plaintiffs do no more than parallel the very inquiry necessary to establish the substantial equality of laborer and custodian work.
To the extent that the plaintiffs have stated a claim ostensibly different from their primary claim, I read that claim as asserting that only the male custodian was allowed to work as a laborer, thus discriminating against the female custodians. As the majority notes, the district court sought to resolve this issue by finding that the work for which the male custodian earned a premium, differed from the work performed by female custodians. This finding, however, settles the factual dispute at the heart of the plaintiffs’ action. Because the record fails to demonstrate that more than one claim exists or that, if two claims are indeed identifiable, they are separable, I believe that summary judgment could not be granted where the critical dispute between the parties remained unresolved.
III.
For the reasons expressed, I would hold that the prior consent decree is irrelevant *162to the present dispute and that the plaintiffs’ claims must be remanded to the district court for further proceedings. However, in light of the vexing imprecision with which the plaintiffs have articulated their claims, I believe little progress can be made in resolving the equal pay issues unless a new pre-trial conference is held, and a comprehensive pretrial order is entered. I express no opinion as to the eventual application of the Equal Pay Act to the facts of this case once issue has been joined on claims that are properly defined.